TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00550-CV



                                   In re Herman Lee Kindred


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator Herman Lee Kindred, an inmate proceeding pro se, has filed with this Court

what appears to be, in substance, a petition for writ of mandamus. In it, Kindred asks us to direct

the judge or the clerk of the County Court at Law No. 2 of Bell County to provide Kindred with

“confirmation of proper filing” of his applications for writ of habeas corpus and related documents,

which he claims to have filed in the trial court below.1 This Court has no jurisdiction to issue a



       1
          Although Kindred has not provided this Court with copies of his habeas-corpus
applications, he is apparently challenging the legality of his prior misdemeanor convictions from
the 1980s, which have been used to enhance the sentences that he has received in subsequent
criminal proceedings. See, e.g., Kindred v. State, No. 13-13-00526-CR, 2015 Tex. App. LEXIS
1072, at *1 (Tex. App.—Corpus Christi Feb. 5, 2015, no pet.) (mem. op., not designated for
publication); Kindred v. State, No. 10-10-00380-CR, 2011 Tex. App. LEXIS 7672, at *1, *14-16
(Tex. App.—Waco Sept. 21, 2011, no pet.) (mem. op., not designated for publication). Kindred
has, on prior occasions, sought mandamus relief from this Court when, in his view, the trial court
has failed to act on these and similar habeas-corpus applications. This Court has repeatedly denied
relief. See In re Kindred, No. 03-16-00481-CV, 2016 Tex. App. LEXIS 7908 (Tex. App.—Austin
July 26, 2016, orig. proceeding); In re Kindred, No. 03-16-00423-CV, 2016 Tex. App. LEXIS 7099,
at *3 (Tex. App.—Austin July 7, 2016, orig. proceeding); see also Kindred v. State,
No. 03-16-00163-CR, 2016 Tex. App. LEXIS 3399 (Tex. App.—Austin Apr. 1, 2016, no pet.);
Kindred v. State, No. 03-15-00776-CR, 2016 Tex. App. LEXIS 343 (Tex. App.—Austin Jan. 14,
2016, no pet.).
writ of mandamus against a trial-court clerk unless necessary to enforce our jurisdiction, and our

jurisdiction is not implicated here.2 To the extent Kindred is seeking to compel the trial court itself

to provide him with “confirmation of proper filing” of his applications and related documents, the

trial court has no ministerial duty to do so.3 For these and other reasons, the petition for writ of

mandamus is denied.4



                                               ____________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Filed: August 30, 2016




       2
         See Tex. Gov’t Code § 22.221(a); In re Washington, 7 S.W.3d 181, 182
(Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).
       3
          See, e.g., In re Allen, No. 07-11-00048-CV, 2011 Tex. App. LEXIS 761, at *1
(Tex. App.—Amarillo Feb. 2, 2011, orig. proceeding) (observing that there is “no authority
obligating a district court to perform the purported duties of a district clerk, such as mailing
pleadings to the litigants in a pending action”).
       4
           See Tex. R. App. P. 52.8(a).

                                                  2